              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                 )
     Plaintiffs,                      )
vs.                                   )
BRIAN KEMP, et al.,                   )
     Defendants.                      )       Case No. 1:20-CV-1624-SCJ


                    PLAINTIFFS’ NOTICE OF APPEAL
      Please take notice that all Plaintiffs appeal to the U.S. Court of Appeals for

the 11th Circuit from the Court’s denial [Doc. 41] of their Motion for a Preliminary

Injunction entered May 5, 2020.



                                      /s/ John R. Monroe
                                      John R. Monroe
                                      John Monroe Law, P.C.
                                      156 Robert Jones Road
                                      Dawsonville, GA 30534
                                      678-362-7650
                                      jrm@johnmonroelaw.com
                                      State Bar No. 516193


                                            /s/ Raymond M. DiGuiseppe
                                      Raymond M. DiGuiseppe
                                      law.rmd@gmail.com
                                      The DiGuiseppe Law Firm, P.C.
                                      4320 Southport-Supply Road, Suite 300
                                      Southport, North Carolina 28461
                                      Phone: 910-713-8804
                                      Fax: 910-672-7705
                                      Admitted Pro Hac Vice

                                          2
      /s/ Adam Kraut
Adam Kraut, Esq.
Firearms Policy Coalition
Attorney for Plaintiffs
1215 K Street, 17th Floor
Sacramento, CA 95814
(916) 476-2342
akraut@fpclaw.org
Admitted Pro Hac Vice

      /s/ Erik S. Jaffe
Erik S. Jaffe
Schaerr | Jaffe LLP
1717 K. Street, NW
Washington, DC 20006
(202) 787-1060
ejaffe@schaerr-jaffe.com
Admitted Pro Hac Vice


Attorneys for Plaintiffs




  2
